12/19/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 7, 2017

           STATE OF TENNESSEE v. JEFFREY GLYNN MCCOY

                  Appeal from the Circuit Court for Gibson County
                       No. 19202    Clayburn Peeples, Judge


                            No. W2016-01619-CCA-R3-CD


The defendant, Jeffrey Glynn McCoy, appeals the total effective sentence of 12 years
imposed for his Gibson County guilty-pleaded convictions of burglary and theft of
property valued at $10,000 or more but less than $60,000, arguing that the trial court
erred by imposing terms of 12 years and by ordering that he serve the effective sentence
consecutively to a sentence previously imposed in South Carolina. Discerning no error,
we affirm.

            Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

William Milam, Jackson, Tennessee, for the appellant, Jeffrey Glynn McCoy.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Garry G. Brown, District Attorney General; and Jerald Campbell and
Hillary Lawler Parham, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                       OPINION

               The Gibson County Grand Jury charged the defendant with burglary of the
Food Rite and the theft of property valued at $10,000 or more but less than $60,000 from
the Food Rite on May 7, 2012. Shortly after the defendant’s July 13, 2016 trial began,
the defendant indicated that he wanted to accept the State’s previous offer to plead guilty
to the charges in exchange for a Range III, 10-year sentence. By that time, however, the
State had withdrawn the offer. The defendant then entered into a “blind plea.” Upon
being questioned by the court, the defendant admitted his involvement in the burglary and
theft of items from the Food Rite.
                At the December 2, 2016 sentencing hearing, the trial court considered the
presentence report and the arguments of counsel. The presentence report established that
the 42-year-old defendant’s criminal history dated back to 1993 and included convictions
from Tennessee, Florida, and South Carolina. The defendant’s criminal history included
multiple convictions of theft, burglary, driving under the influence, and drug possession.
The convictions that gave rise to the 25-year South Carolina sentence–burglary,
safecracking, and larceny–were nearly identical to the convictions in this case, where the
defendant and his cohorts burglarized the Food Rite and cracked the safe inside. In
contrast to the lengthy criminal history, the presentence report contained no employment
history at all.

               The court found that the defendant was a Range III offender as to his theft
conviction and a career offender as to his burglary conviction. In keeping with its finding
that the defendant was a career offender as to his burglary conviction, the trial court
sentenced the defendant to serve 12 years at a 60 percent release eligibility percentage.
The court imposed a sentence of 12 years with a release eligibility percentage of 45
percent for the theft conviction. The trial court ordered the 12-year sentences to be
served concurrently to one another. Based upon its finding that the defendant was a
professional criminal and “that his record of criminal activity is extremely extensive,” the
trial court ordered that the 12-year effective sentence be served consecutively to the 25-
year sentence from South Carolina.

             In this appeal, the defendant appeals the trial court’s decision to impose 12-
year sentences and to align his 12-year effective sentence consecutively to the 25-year
South Carolina sentence, arguing that “too much weight” was given to his prior criminal
history. The State asserts that the sentence is appropriate.

               Our standard of review of the trial court’s sentencing determinations in this
case is whether the trial court abused its discretion, but we apply a “presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707
(Tenn. 2012). The application of the purposes and principles of sentencing involves a
consideration of “[t]he potential or lack of potential for the rehabilitation or treatment of
the defendant . . . in determining the sentence alternative or length of a term to be
imposed.” T.C.A. § 40-35-103(5). Trial courts are “required under the 2005
amendments to ‘place on the record, either orally or in writing, what enhancement or
mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 706 n.41 (citing T.C.A. §
40-35-210(e)). Under the holding in Bise, “[a] sentence should be upheld so long as it is

                                             -2-
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709.

              With respect to consecutive sentencing, our supreme court has held that the
standard of review adopted in Bise “applies similarly” to the imposition of consecutive
sentences, “giving deference to the trial court’s exercise of its discretionary authority to
impose consecutive sentences if it has provided reasons on the record establishing at least
one of the seven grounds listed in Tennessee Code Annotated section 40-35-115(b).”
State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). In State v. Wilkerson, 905 S.W.2d
933 (Tenn. 1995), the supreme court imposed two additional requirements for
consecutive sentencing when the “dangerous offender” category is used: the court must
find that consecutive sentences are reasonably related to the severity of the offenses
committed and are necessary to protect the public from further criminal conduct. Id. at
937-39; see State v. Imfeld, 70 S.W.3d 698, 707-08 (Tenn. 2002).

              Here, the record reflects that the trial court, in sentencing the defendant,
considered all appropriate principles set forth in Code section 40-35-210(b). The court
had no discretion to impose a sentence other than 12 years for the defendant’s conviction
of burglary. See T.C.A. § 40-35-108(c) (“A defendant who is found by the court beyond
a reasonable doubt to be a career offender shall receive the maximum sentence within the
applicable Range III.”); id. § 40-35-112(c)(4) (“A Range III sentence is . . . [f]or a Class
D felony, not less than eight (8) nor more than twelve (12) years.”). The court enhanced
the sentence imposed for the defendant’s conviction of theft based upon the defendant’s
extensive criminal history. In our view, no error attends this decision.

              The trial court ordered consecutive alignment of the 12-year effective
sentence with the 25-year South Carolina sentence the defendant was serving at the time
he pleaded guilty in this case based upon its finding that the defendant was a professional
criminal and that he had an extensive criminal history. See T.C.A. § 40-35-115(b)(1)
(“The defendant is a professional criminal who has knowingly devoted the defendant’s
life to criminal acts as a major source of livelihood . . . .”); id. § 40-35-115(b)(2) (“The
defendant is an offender whose record of criminal activity is extensive . . . .”). The
record thoroughly supports both findings. As indicated, the defendant’s history spanned
more than two decades and included multiple convictions of burglary and theft, the same
crimes at issue in this case. In contrast to his lengthy and extensive criminal history, the
defendant had no employment history.

              Because the record fully supports the trial court’s sentencing decision, we
affirm the judgments of the trial court.



                                            -3-
       _________________________________
      JAMES CURWOOD WITT, JR., JUDGE




-4-